DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-070954, filed on April 02, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2021 and 12/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear as to what is meant by the language “in accordance with reliability of the object intruding into the detection area.”  The specification at Para. 51 states 
Regarding claim 9, the language “the millimeter-wave data corresponding to the scanning area such that the millimeter-wave data corresponds to the monitoring area” is confusing.  When or how does millimeter-wave data not correspond to a monitoring area?  As such the metes and bounds of the claims cannot be fully defined thus the claims are indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being obvious over White (US 20080169963) in view of Yomo (US 2016/0377702).
As to claims 1 and 10, White teaches an intrusion detection system (Abstract “object-of-interest detected by the radar system”), comprising: 
a camera that captures a monitoring area (Fig. 3 item 316), and generates image data (Fig. 5 item 506); 
a millimeter-wave radar that scans a scanning area included in the monitoring area, and generates millimeter-wave data (Para. 40 “the panoramic view portion 504 include dashed lines representing scanning profiles for the radar sensor 300.); and 
an information processing server that is connected to the camera and the millimeter-wave radar, and acquires the image data and the millimeter-wave data (Para. 22-23 Fig. 2 item 200.  The base unit acquires both radar and camera image data), wherein the information processing server includes: 
a data synchronizer that synchronizes the image data and the millimeter-wave data such that a difference between a timing at which the image data is generated and a timing at which the millimeter-wave data is generated is equal to or smaller than a certain value (Para. 23 “The GUI also displays a panoramic image view from the camera of a radar sensor, simultaneously with one or more respective radar scan lines to assist a user in configuring the scanning profile in view of the surrounding terrain.”  See also 
a determiner that determines based on the millimeter-wave data whether (Para. 39 “red radar blips or symbol”); and 
a screen generator that associates the image data and the millimeter-wave data which have been synchronized, with each other (Para. 28 “if a target-of-interest has been detected by the radar sensor by processing the radar return information, the camera may be used to provide images of the target to the base unit 200.”), and generates a monitoring screen that indicates a determination result by the determiner (depending on what is meant by a determination result, see Fig. 5 item 502 noting the symbol or item 510 log history).
White teaches “The GUI also displays a panoramic image view from the camera of a radar sensor, simultaneously with one or more respective radar scan lines to assist a user in configuring the scanning profile in view of the surrounding terrain.  (Para. 23).” Although one of ordinary skill would rightfully assume that the image data and radar data are synchronized, White does not explicitly refer to synchronization.  
The field of endeavor is the design and/or engineering including software engineering of screen/display units.  
In the same field of endeavor, Yomo teaches “when calculating the displacement amount of the moving radar 200_1, the processor 104 synchronizes the operation start timing of the camera 103 and radar 200 and acquires a time stamp for each timing of the camera image acquisition and for each timing of the radar detection (Para. 73).”
It would have been obvious to a person having ordinary skill in the art at the time of filing to synchronize the images of the radar and camera so that the imagery received from each correspond to the same scene at the same time because the scene can change, e.g. targets moving a timing at which the millimeter-wave data is generated is equal to or smaller than a certain value.
As to claim 6, White in view of Yomo teaches the intrusion detection system according to claim 1, wherein: the monitoring screen displays information indicating the object intruding into the detection area and information indicating an object not intruding into the detection area with different display aspects (White: Fig. 5 the “blip”  Presumably the blip is not there if the target is not there.).
As to claim 7, White in view of Yomo teaches the intrusion detection system according to claim 1, wherein: the monitoring screen indicates information indicating an object that has intruded into the detection area, in accordance with reliability of the object intruding into the detection area (White: Para. 42 “such that some area(s) within the radar sensors' range will be configured as non-detect areas.”).
As to claim 8, White in view of Yomo teaches the intrusion detection system according to claim 1, wherein: alarm information is displayed on the monitoring screen in a case where there is the object intruding into the detection area (White: Para. 39 “blips” would be an individual indication of a target thus meeting the scope of an alarm).
As to claim 9, White in view of Yomo teaches the intrusion detection system according to claim 1, wherein: the screen generator converts the millimeter-wave data corresponding to the 
Claim 2-4 are rejected under 35 U.S.C. 103 as being obvious over White in view of Yomo in further view of Kang (US 4,243,988).
As to claim 2, White in view of Yomo teaches the intrusion detection system according to claim 1, comprising a data accumulator that accumulates the image data and the millimeter-wave data which have been synchronized by the data synchronizer (White: Para. 25 “The memory 206 may be one or more computer readable mediums, such as RAM, ROM, magnetic hard disk, optical disc, etc., that stores one or more software module(s) that control the processor 202 to perform its various operations. The memory 206 may further store radar return data such as terrain and target information, camera image data, map data, control data such as the scanning profiles, target detection history, and other information.”), wherein the determiner determines whether or not there is the object intruding into the detection area by using the millimeter-wave data accumulated in the data accumulator (Id.), and 
the screen generator generates the monitoring screen by using the image data and the millimeter-wave data accumulated in the data accumulator (White: Fig. 5).
Although modern computers have general purpose registers, White does not specify whether memory is main memory or memory including registers/accumulators.  Accumulators are faster than main memory and are used to store the result of multiple operations.  
In the same field endeavor, Kang teaches “The universal shift register acts as an accumulator and is required for the present embodiment wherein the invention is used in a radar system having an antenna beam which scans to and from through a field of interest. (9:10-20)”
In view of the teachings of Kang, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify if not already the memory in White in view of Yomo to include registers/accumulators to improve processing speed of calculations related to radar signal processing thereby allowing for more data to be calculated more quickly.  
As to Claim 3, White in view of Yomo and Kang teaches the intrusion detection system according to claim 2, wherein: the data accumulator accumulates history information indicating a history of an object that has previously intruded into the detection area (Para. 25 of White as cited in claim 3.).
As to claim 4, White in view of Yomo and Kang teaches the intrusion detection system according to claim 3, wherein: the screen generator generates log information in which the object intruding into the detection area is displayed in time series, based on the history information (White: Para. 41 “The target tracking portion 510 provides information as to the location of detected targets and their associated detection times.”  See also Para. 39 “target tracking log portion 510” Fig. 5) .
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over White in view of Yomo in further view of Ozaki (US 2008/00244607)
As to claim 5, White in view of Yomo teaches the intrusion detection system according to claim 1, wherein: the screen generator generates, in a diagram of an area including the monitoring area when viewed from above, a zenith diagram that indicates information indicating the determination result (Fig. 5 item 502).
Although White’s item 502 in Fig. 5 is comparable to item V2 in Applicants figures 5, 7 and 9, White does not recite verbatim “zenith diagram” or its analogous term “plan view.” 
In the same field of endeavor, Ozaki teaches “The viewpoint conversion device 28 converts images acquired by the image input device 14 into a plan view image, by planar projection, or mapping onto a cup-shaped model or the like, using a technique described in Japanese Patent Application Publications No. 10-211849 and 2003-274394 (JP-A-10-211849, JP-A-2003-274394), for example, to prepare for visual image composition. If a three-dimensional object is detected to be present at a position where the laser radars 16a to 16d are emitting a laser beam, the correction angle for the depression angle calculated by the depression angle correction calculation device 22 is reduced before a conversion into a plan view image (Para. 37).”
In view of the teachings of Ozaki, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the display 502 in White to a plan view in order to show the positional relationship between the radar and a target thereby allowing for the user to more readily make a visual determination regarding the distance and/or direction from the radar sensor to a target.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9 and 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 and 9, respectively, of co-pending Application No. 17/044,619 in view of Brisimitzakis (US 2017/0160392)
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 10 of Application 17/044,124; hereinafter instant application, and claims 1 and 9 of 17/044,619; hereinafter Appl. ‘619, differ mostly in regard to intent.  The subject matter of both claims are essentially the same except the intended use of the instant application is directed to an “intrusion detection system,” whereas Appl. ‘619 is directed a “traffic monitoring system.”  For example, whether the camera captures an area “including a road” is up to the user not the camera.   Claim 1 of the instant application specifies “a determiner that determines … whether or not there is an object intruding into a detection area …”  Detection area is not defined and could include a road as claimed in Appl. ‘619.  The determination result as broadly claimed in the instant application could include “a condition of the road”, e.g. including an intruder on a road when travel is not authorized or being in the wrong lane, as claimed in Appl. ‘619.  Claim 10 recites similar limitations.  See the tables below for a comparison of claim 1 to Appl. ‘619 claim 1 and a comparison of claim 10 to Appl. ‘619 claim 9.  

Instant application claim 1
Application 17/044,619 claim 1
“An intrusion detection system” (intended result or desired result)
“A traffic monitoring system” (intended result or desired result)
“a camera that captures a monitoring area, and generates image data”
“a camera that captures a monitoring area including a road” (the road is intended use as determined by a user not the camera)
“a millimeter-wave radar that scans a scanning area included in the monitoring area, and generates millimeter-wave data”
“a millimeter-wave radar that scans a scanning area included in the monitoring area, and generates millimeter-wave data”
an information processing server that is connected to the camera and the millimeter-wave radar, and acquires the image data and the millimeter-wave data, wherein the information processing server include
“an information processing server that is connected to the camera and the millimeter-wave radar, and acquires the image data and the millimeter-wave data, wherein the information processing server includes
a data synchronizer that synchronizes the image data and the millimeter-wave data such that a difference between a timing at which the image data is generated and a timing at which the millimeter-wave data is generated is equal to or smaller than a certain value”
a data synchronizer that synchronizes the image data and the millimeter-wave data such that a difference between a timing at which the image data is generated and a timing at which the millimeter-wave data is generated is equal to or smaller than a certain value”
“a determiner that determines based on the millimeter-wave data whether or not there is an object intruding into a detection area included in the scanning area”

“a screen generator that associates the image data and the millimeter-wave data which have been synchronized, with each other, and generates a monitoring screen that indicates a determination result by the determiner”
“a screen generator that associates the image data and the millimeter-wave data which have been synchronized, with each other, and generates a monitoring screen that indicates a condition of the road” (the broadest reasonable interpretation of a determination result could include a condition of the road including an intruder that could enter a road 


Instant application claim 10
Application 17/044,619 claim 9
intrusion detection method
traffic monitoring method
acquiring image data from a camera, the image data being generated by capturing a monitoring area
acquiring image data from a camera, the image data being generated by capturing a monitoring area including a road
acquiring millimeter-wave data from a millimeter-wave radar, the millimeter-wave data being generated by scanning a scanning area included in the monitoring area
acquiring millimeter-wave data from a millimeter-wave radar, the millimeter-wave data being generated by scanning a scanning area included in the monitoring area
synchronizing the image data and the millimeter-wave data such that a difference between a timing at which the image data is generated and a timing at which the millimeter-wave data is generated is equal to or smaller than a certain value
synchronizing the image data and the millimeter-wave data such that a difference between a timing at which the image data is generated and a timing at which the millimeter-wave data is generated is equal to or smaller than a certain value
associating the image data and the millimeter-wave data which have been synchronized, with each other
associating the image data and the millimeter-wave data which have been synchronized with each other


generating a monitoring screen that indicates a determination result.
generating a monitoring screen that indicates a condition of the road


Application 17/044,619 does not teach the limitation “a determiner that determines based on the millimeter-wave data whether or not there is an object intruding into a detection area included in the scanning area.”  However, Application 17/044,619 is directed to traffic monitoring.  Detection of other vehicles is common in the area of traffic monitoring.  
In the same field of endeavor, Brisimitzakis teaches “an indication of a road lane occupied by the detected target (Para. 27).”
In view of the teachings of Brisimitzakis, it would have been obvious to a person having ordinary skill in the art at the time of filing to detect whether an object, e.g. vehicle, bike, or pedestrian, etc., is entering a certain lane in order to warn the driver of a potential crash, or for autonomous vehicle to take action, thereby reducing the possibility of an accident thus improving road safety especially for inventions directed to traffic monitoring.  
The above analysis applies to both claims 1 and 10 of the instant application.  
Claim 2 of the instant application is similar to Claim 2 of Appl. ‘619.
Claim 9 of the instant application is similar to claim 3 of Appl. ‘619.    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648